Exhibit 10.2

 

Execution Copy

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of the 19th day of December, 2017 by and between Huntsman
Corporation, a Delaware corporation (the “Company”), and Peter R. Huntsman (the
“Executive”).

 

WHEREAS, the Company and the Executive entered into that certain Severance
Agreement dated January 1, 2013 (the “Prior Agreement”); and

 

WHEREAS, the Prior Agreement was scheduled to terminate, by its terms, on
December 31, 2017 (the “Original Termination Date”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will enjoy the continued services of the Executive for an additional
five year period following the Original Termination Date; and

 

WHEREAS, in order to accomplish this objective, and in consideration of the
payments and benefits set forth herein, the Board has caused the Company to
amend and restate the Prior Agreement by entering into this Agreement, which
shall cancel and supersede the Prior Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Agreement Period. This Agreement shall
have a term of five years commencing on the date of this Agreement (the
“Effective Date”) and ending on December 31, 2022, unless earlier terminated
pursuant to Section 2 (the “Severance Period”); provided, that, if a Change of
Control (as defined below) occurs prior to December 31, 2022, then the Severance
Period will end on the later to occur of (a) December 31, 2022, and (b) the
second anniversary of the date such Change of Control occurs.

 

2.                                      Termination of Employment.

 

(a)                                 Death or Disability.  This Agreement shall
terminate automatically upon the Executive’s death during the Severance Period.
If a Disability (as defined below) of the Executive has occurred during the
Severance Period, subject to Executive’s rights, if any, under the Family
Medical Leave Act, Americans with Disabilities Act or similar local, state or
federal law, the Company may give to the Executive a written Notice of
Termination of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided, that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean that the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

(b)                                 Reasonable Cause.  The Company may terminate
the Executive’s employment during the Severance Period for Reasonable Cause or
without Reasonable Cause. For purposes of this Agreement, “Reasonable Cause”
shall mean any of the following, with respect to the Executive’s:

 

(i)                                     Gross negligence, fraud, dishonesty or
willful violation of any law or material violation of any significant Company
policy committed in connection with the position of the Executive with the
Company or an affiliate; or

 

(ii)                                  Failure to substantially perform (whether
as a result of a medically determinable Disability or otherwise) the duties
reasonably assigned or appropriate to his position, in a manner reasonably
consistent with prior practice.

 

Provided, however, that the term “Reasonable Cause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Executive has exercised substantial efforts in good faith to perform the
duties reasonably assigned or appropriate to his or her position. Upon the
occurrence of any event

 

--------------------------------------------------------------------------------


 

described in Section 2(b)(i) or (ii), the Company may terminate the Executive’s
employment by giving the Executive a Notice of Termination to that effect as
provided in Section 2(d), describing in reasonable detail the facts or
circumstances giving rise to the Company’s right to terminate the Executive’s
employment.

 

(c)                                  Good Reason.  The Executive’s employment
may be terminated during the Severance Period by the Executive for Good Reason
or without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
a voluntary termination of employment by the Executive as a result of the
Company or an affiliate making a materially detrimental reduction or change to
the job responsibilities or in the current base compensation of the Executive,
or changing the Executive’s principal place of work by more than 50 miles from
his principal place of work in effect immediately prior to such change, which
action has not been remedied by the Company or an affiliate within 30 days
following its receipt of written notice from the Executive of such reduction or
change. Such notice from the Executive must be given to the Company or an
affiliate within 90 days following the occurrence of such reduction or change
and, if the Company or an affiliate does not remedy such action within 30 days
following receipt of such notice, the Executive’s termination of employment
shall be effective on the 31st day following receipt of the notice by the
Company or an affiliate.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Disability, Reasonable Cause or without Reasonable Cause, or by
the Executive without Good Reason, shall be communicated by a Notice of
Termination to the other party hereto. The notice of Good Reason described in
Section 2(c) above will constitute the Notice of Termination in the event the
Executive terminates employment for Good Reason. For purposes of this Agreement,
a “Notice of Termination” means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) other than with respect to a termination by
the Executive for Good Reason, if the Date of Termination (as defined below) is
other than the date of receipt of such notice, specifies the termination date
(which date, except for a termination of Executive’s employment due to a
Disability, shall not be more than 15 days after the giving of such notice or
the date the applicable cure period expires, whichever is later). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Reasonable
Cause shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

(e)                                  Date of Termination.  “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for
Reasonable Cause, or by the Executive without Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be, in each case, subject to Section 2(d), (ii) if the Executive’s
employment is terminated by the Company without Reasonable Cause, the date on
which the Company notifies the Executive of such termination, (iii) if the
Executive terminates his employment for Good Reason, the date specified in
Section 2(c), and (iv) if the Executive dies or incurs a Disability, the date of
death of the Executive or the Disability Effective Date, as the case may be. If
the Executive is a member of the Board, any continuation of the Executive’s
service to the Company as a member of the Board on or after the Executive’s
termination of employment shall not result in any deferral of the Date of
Termination. For purposes of determining the time of payment of any severance
payable pursuant to Section 3, the Date of Termination shall be the date that
the Executive’s employment with the Company terminates within the meaning of
Treasury Regulation § 1.409A-1(h)(ii).

 

3.                                      Obligations of the Company upon
Termination.

 

(a)                                 Termination by the Company for Reasonable
Cause, by Executive other than for Good Reason or due to Executive’s Death or
Disability.  If, during the Severance Period, the Executive’s employment with
the Company is terminated by the Company for Reasonable Cause or due to the
Executive’s death or Disability, or by the Executive other than for Good Reason,
the Company shall have no further payment obligations to the Executive or his
legal representatives under this Agreement, other than for:

 

(i)                                     the sum of (A) the Executive’s Annual
Base Salary earned but unpaid through the Date of Termination, (B) the Annual
Bonus for the fiscal year ending immediately prior to the Date of Termination to
the extent not theretofore paid, and (C) any vacation pay accrued and unused
through the

 

2

--------------------------------------------------------------------------------


 

Date of Termination (collectively, the “Accrued Obligations”) within 15 days
following the Date of Termination; and

 

(ii)                                  to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive and/or the
Executive’s family any other amounts or benefits required to be paid or
provided, or which the Executive and/or the Executive’s family is eligible to
receive, pursuant to this Agreement and under any plan, program, policy or
practice or contract or agreement of the Company, including, without limitation,
any compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and reimbursement for relocation and temporary
living expenses, and business expenses incurred prior to the Date of
Termination, in each case, with such amounts and benefits to be paid or provided
in accordance with the terms of the governing plan, program, policy, practice or
agreement (“Other Benefits”).

 

(b)                                 Termination by the Company other than for
Reasonable Cause or by Executive for Good Reason.  If, during the Severance
Period, the Executive’s employment with Company is terminated by the Company for
any reason other than for Reasonable Cause or by the Executive for Good Reason,
the Executive will be entitled to (i) the Accrued Obligations and Other
Benefits, payable in accordance with Section 3(a), and (ii) the payments and
benefits specified in Section 3.2 of the Huntsman Executive Severance Plan (the
“Severance Plan”) for “Senior Executives” of the Company, subject to the terms
and conditions of Section 3.1(a) and (b) of the Severance Plan.

 

(c)                                  Change of Control.

 

(i)                                     Notwithstanding any provision of this
Agreement to the contrary, in the event the Executive’s employment with Company
is terminated by the Company for any reason other than for Reasonable Cause or
by the Executive for Good Reason, in each case within two years following a
Change of Control, then the Executive shall be entitled to the following:

 

(A)                               without duplication of any amount payable
pursuant to Section 3(b) above, the Company shall pay to the Executive (1) the
Accrued Obligations and Other Benefits and (2) lump sum cash amount equal to 2.9
times the Executive’s then current Annual Base Salary, in each case, payable
beginning on the next payroll date immediately following the 60th day following
the Date of Termination.

 

(ii)                                  If any payments or benefits to which the
Executive is entitled from the Company or any affiliate, by reason of, or in
connection with, any transaction that occurs after the Effective Date
(collectively, the “Payments,” which shall include, without limitation, the
vesting of any equity awards or other non-cash benefits) are, alone or in the
aggregate, more likely than not, if paid or delivered, to be subject to the tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provisions to that section, then the Payments
(beginning with any Payment to be paid in cash hereunder) shall be either
(A) reduced (but not below zero) so that the present value of such total
Payments received by the Executive will be one dollar ($1.00) less than three
times the Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such Payments received by the Executive shall be
subject to the excise tax imposed by Section 4999 of the Code, or (B) paid in
full, whichever of (A) or (B) produces the better net after tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The determination as to whether any
Payments are more likely than not to be subject to taxes under Section 4999 of
the Code and as to whether reduction or payment in full of the amount of the
Payments provided hereunder results in the better net after tax position to the
Executive shall be made by the Board and the Executive in good faith.

 

(d)                                 Release.  Notwithstanding any other
provision in this Agreement to the contrary, in consideration for receiving the
payments and benefits described in Section 3(c), the Executive hereby agrees to
execute a release agreement in the Company’s customary form within 50 days of
the Date of Termination (the “Release”). If the Executive fails to properly
execute and timely deliver the Release (or revokes the Release), the Executive
agrees that the Executive shall not be entitled to receive the severance
benefits described in Section 3(c)(i). For purposes of this Agreement, the
Release shall be considered to have been executed by the Executive if it

 

3

--------------------------------------------------------------------------------


 

is signed by the Executive’s legal representative (in the case of the
Executive’s incapacity due to physical or mental illness) or on behalf of the
Executive’s estate (in the case of the Executive’s death). Notwithstanding
anything in this Section 3(c) to the contrary, in the event Executive’s Date of
Termination occurs within ninety (90) days of the last day of the calendar year
in which such date occurs, the Company shall pay Executive the severance
benefits described in Section 3(c)(i) on the next payroll date immediately
following the date the Release becomes irrevocable or, if later, the first pay
date occurring in the calendar year following the calendar year in which the
Date of Termination occurs (but in no event later than March 15 of the calendar
year following the calendar year in which the Date of Termination occurs).

 

(e)                                  Definitions.  For purposes of this
Agreement, the following terms shall be given the meanings set forth below:

 

(i)                                     “Annual Base Salary” shall mean the
amount the Executive is entitled to receive as salary on an annualized
(12-month) basis, calculated as of the Date of Termination or, if greater,
before any reduction not consented to by the Executive.

 

(ii)                                  “Annual Bonus” shall mean the actual bonus
amount paid or payable to the Executive for a given calendar year pursuant to
the Company’s cash performance bonus program as in effect from time to time.

 

(iii)                               “Change of Control” shall mean the
occurrence of any of the following events:

 

(A)                               The acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (1) the then outstanding shares of common stock, $0.01 par value
(“Stock”) of the Company (the “Outstanding Stock”), or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this Section 3(e)(iii)(A), the following
acquisitions shall not constitute a Change of Control: (a) any acquisition
directly from the Company, (b) any acquisition by the Company, (c) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (d) any
acquisition by an entity pursuant to a transaction that complies with clause
(1), (2), and (3) of Section 3(e)(iii)(C) below.

 

(B)                               Individuals who constitute the Incumbent Board
cease for any reason to constitute at least a majority of the Board. For these
purposes, “Incumbent Board” means the portion of the Board constituted of the
individuals who are members of the Board as of the Effective Date and any other
individual who becomes a director of the Company after the Effective Date and
whose election or appointment to the Board or nomination for election by the
stockholders of the Company was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board.

 

(C)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or an acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(1) the Outstanding Stock and Outstanding Voting Securities immediately prior to
such Business Combination represent or are converted into or exchanged for
securities which represent or are convertible into more than 50% of,
respectively, the then outstanding ownership interests and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors or other governing body, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either

 

4

--------------------------------------------------------------------------------


 

directly or through one or more subsidiaries), (2) no person (excluding any
employee benefit plan (or related trust) of the Company or the entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding ownership interests of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity, except to the extent that
such ownership of Huntsman Corporation existed prior to the Business
Combination, and (3) at least a majority of the members of the board of
directors or other governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination.

 

(D)                               Approval by the stockholders of Huntsman
Corporation of a complete liquidation or dissolution of Huntsman Corporation.

 

4.                                      Full Settlement.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement. Neither the Executive nor the Company shall be
liable to the other party for any damages in addition to the amounts payable
under Section 3 hereof arising out of the termination of the Executive’s
employment prior to the end of the Severance Period, except where awarded in
connection with a breach by the Company of Section 3 or of another Company plan,
program or arrangement in which the Executive participates.

 

5.                                      Successors.

 

(a)                                 This Agreement is personal to the Executive
and, without the prior written consent of the Company, shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and permitted assigns. This
Agreement shall not be assignable by the Company without the prior written
consent of the Executive, except as provided in Section 5(c).

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, pursuant to a
Change of Control or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

6.                                      Effect of Agreement on Other Benefits.
The existence of this Agreement shall not prohibit or restrict the Executive’s
entitlement to full participation in the executive compensation, executive
benefit and other plans or programs in which executives or employees of the
Company are eligible to participate; provided, that, Executive shall not be
eligible to be a “Participant” in the Severance Plan during the period this
Agreement is in effect.

 

7.                                      Miscellaneous.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Utah, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

5

--------------------------------------------------------------------------------


 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or sent by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

At the address in the Company’s records

 

 

If to the Company:

Huntsman Corporation

 

10003 Woodloch Forest Drive

 

The Woodlands, Texas 77380

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or of any other provision or right of this Agreement.

 

(f)                                   The provisions of this Agreement and the
arrangements referenced herein constitute the complete understanding and
agreement among the parties with respect to the subject matter hereof. The
parties hereto agree to accept a signed facsimile copy or portable document
format of this Agreement as a fully binding original. This Agreement may be
executed in two or more counterparts.

 

(g)                                  The Company and the Executive hereby agree
that certain provisions of this Agreement, including, but not limited to,
Section 3 shall survive the expiration of the Severance Period in accordance
with their terms.

 

(h)                                 The parties hereto intend that any amounts
payable hereunder comply with or are exempt from Section 409A of the Code
(“Section 409A”) (including under Treasury Regulation §
1.409A-1(b)(4) (“short-term deferrals”) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through 1.409A-6). To the extent that the
Executive is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code as of the Executive’s
Date of Termination, no amount that constitutes a deferral of compensation which
is payable on account of the Executive’s separation from service shall be paid
to the Executive before the date (the “Delayed Payment Date”) which is first day
of the seventh month after the Executive’s Date of Termination or, if earlier,
the date of the Executive’s death following such Date of Termination. All such
amounts that would, but for this Section 7(h), become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
No interest will be paid by the Company with respect to any such delayed
payments. For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment. This Agreement
shall be administered, interpreted and construed in a manner that does not
result in the imposition of additional taxes, penalties or interest under
Section 409A. The Company and the Executive agree to negotiate in good faith to
make amendments to the Agreement, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under
Section 409A. Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Each party hereto agrees with the other
party hereto that it will cooperate with such other party and will execute and
deliver, or cause to be executed and delivered, all such other instruments and
documents, and will take such other actions, as such other party may reasonably
request from time to time to effectuate the provisions and purpose of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused this
Agreement to be executed in its name on its behalf, as of the date first written
above.

 

 

EXECUTIVE

 

 

 

/s/ PETER R. HUNTSMAN

 

Peter R. Huntsman

 

 

 

HUNTSMAN CORPORATION

 

 

 

 

By:

/s/ DAVID M. STRYKER

 

Name:

David M. Stryker

 

Title:

Executive Vice President, General Counsel and Secretary

 

8

--------------------------------------------------------------------------------